DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/626,092 filed 23 December 2019. Claims 1-4, 6, 7, 9, 10 and 12 pending. Claims 5, 8, and 11 canceled
 
Allowable Subject Matter
Claims 1-4, 6, 7, 9, 10 and 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method for compensating for a clutch torque of a separating clutch of a hybrid drive of a motor vehicle, taking into consideration the rotational speed of an electric machine_ wherein the separating clutch is provided between an internal combustion engine and the electric machine and an actuator is assigned to the separating clutch for the actuation of the same, comprising: a calibration function, which represents a factor as a function of the rotational speed of the electric machine, is stored in a memory of an open-loop and closed-loop control device: during driving operation an appropriate clutch torque is required from the separating clutch and, by using the calibration function, a disengagement travel is calculated and set on the actuator; and depending on the rotational speed of the electric machine, a factor is calculated which internally increases or decreases the required clutch torque.

Claim 6:
A system for compensating for a clutch torque of a separating clutch which is provided between an internal combustion engine and an electric machine, the system comprising: an open-loop and closed-loop control device including a memory, in which a calibration function which represents a factor as a function of a rotational speed of the electric machine is stored; and an actuator of the separating clutch is-connected to the open-loop and closed- loop control device via a communications link, wherein, via the communications link, during driving operation the actuator receives from the open-loop and closed-loop control device a measure for the disengagement travel of the actuator, in order to set an appropriate clutch torque of the separating clutch: wherein the electric machine is connected via the communications link to the open-loop and closed-loop control device, which, depending on the rotational speed of the electric machine, calculates a factor which internally increases or reduces the required clutch torque of the separating clutch.
Claim 9:
A system for compensating a clutch torque of a separating clutch, the system comprising: a separating clutch located axially between an internal combustion engine and an electric machine: an actuator configured to selectively actuate the separating clutch; and a control device coupled to the electric machine and configured to: determine a rotational speed of the electric machine, and 3Application No. 16/626,092Docket No.: 102376.0030P Amendment dated March 3, 2022 Reply to Office Action of December 6, 2021 determine a required clutch torque for actuation of the separating clutch that increases or decreases depending on the rotational speed of the electric 
Regarding claims 1, 6 and 9, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims are directed to a system and method of compensating for a clutch torque of a separating clutch. The control is based on the torque output of a motor, both increasing and decreasing torque output, and the control is done continuously in real time. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance. 
It is noted that there is are references applied in the Incoming Written Opinion filed 23 December 2019. However, the Opinion fails to disclose how the applied references meet all limitations of the claims, including: how the calibration function is determined and saved; how the disengagement travel is determined based on the calibration function, and how this related to the factor calculated to increase or decrease the required clutch torque. Further, the references do not continuously update the values in real time. Instead, they rely on specified set points, which is not equivalent to constantly reading motor torque and correcting clutch torque values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 03 March 2022, with respect to pages 5-6 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 9-10 and 12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659